DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2019 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 5, 9, 11-13, 17, 19-22 and 37 in the reply filed on 18 July 2018 is acknowledged.
Claims 25, 26, 28, 29, 41, 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 July 2018.

Status of Claims
	Claims 3, 4, 6-8, 10, 14-16, 18, 23, 24, 27, 30-36, 38-40, 42 and 44-47 are cancelled.  Claims 1, 2, 5, 9, 11-13, 17, 19-22, 25, 26, 28, 29, 37, 41, 43, 48 and 49 are currently pending.  Claims 25, 26, 28, 29, 41 and 43 are withdrawn.  Claims 1, 2, 5, 9, 11-13, 17, 19-22, 37, 48 and 49 are examined on the merits.


Priority
The instant application, filed 04/18/2016 and having one RCE filed, is a national stage entry of PCT/SG2014/000493, International Filing Date: 10/20/2014, and claims foreign priority to 201307796-1, filed 10/18/2013.

Sequence Compliance and Specification Objection - Withdrawn
Applicant’s amendments to the specification and claims have overcome the Sequence Compliance issues set forth in the 6/27/2019 Office Action, and also the Specification Objection of the same Office Action.
Claim Rejections - 35 USC § 112
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 11/5/2020, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, indefiniteness rejections of claims 1, 2, 5, 9, 11-13, 17, 19-22, 37, 48 and 49 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, indefiniteness rejections of claims 1, 2, 5, 9, 11-13, 17, 19-22, 37, 48 and 49 have been withdrawn. 
Further regarding the last-stated basis for rejection, for which Applicant responded on page 9 by disagreeing and apparently considering this to require an external reducing agent, which was not the basis of this rejection, the basis regarding if the polar amino acid side chains of claim 1 in fact serve in a capacity to reduce the metal nanoparticles, such as by a lysine contributing electrons during UV irradiation, that it was stated in that rejection to be unclear whether the structure claimed is retained after such reduction, the Examiner recognizes that claim 1 allows for changes in reduction state of amino-side chain amino acids by claiming more oxidized forms, e.g., imido, amido, and also recognizes that the open transition comprising allows for side chain forms in peptides not explicitly claimed under 
Also, by amending to state “without the presence of an external reducing agent” the claim clearly allows for the presence of internal reducing agents, such as suitable amino acids in the at least one peptide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
1.	Claims 1, 2, 5, 9, 11-13, 17, 21, 22, 37, 48, 49 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/123061, Hauser et al., published 6 October 2011 (previously cited and provided 12/13/18), in view of Adessi and Soto, Curr. Med. Chem., 2002, 9, 963-978 (AS, previously provided 8/5/20), Jain et al., MOLECULAR PHARMACEUTICS VOL. 6, NO. 5, (2009) 1388–1401 (previously cited and provided 12/13/18) and Hu et al., J. Phys. Chem. C 2008, 112, 11169–11174 (Hu, previously provided 8/5/20).
Claim 1 is directed to a nanoparticle-containing hydrogel comprising a) reduced metal nanoparticles selected from the group consisting of Ag nanoparticles, Au nanoparticles, Cu nanoparticles, and combinations thereof; and b) at least one peptide having the general formula as follows: 

    PNG
    media_image1.png
    532
    813
    media_image1.png
    Greyscale

Hauser teaches a broader general formula for peptides that encompasses the instant claim 1 general formula, page 3, teaching that both N- and C-terminals are protected (the latter preferably amidated if a basic polar amino acid), with the last lines of page 3 teaching  that in one embodiment, each of the hydrophilic amino acids has a polar group which is independently selected from a hydroxyl, an ether, a carboxyl, an imido, an amido, an ester, an amino, a guanidino, a thio, a thioether, a seleno, and a telluro group, thus teaching the same groups as previously claimed.  Hauser teaches many alternatives to protective group placements, including per page 5 lines 6-10 that both the N- and C-terminals are protected. Hauser also teaches that many of its peptides form hydrogels, Figs. 1A-1J, first and second of 26 drawing pages, pages 52-53 of document, including among others that its specific and evaluated SEQ ID NO:19, Ac-LIVAGK-CONH2 (L), this observed to hydrogelate, Fig. 1G, page 2/26 of figures, this equivalent to instantly claimed LIVAGK, SEQ ID NO:14.
In addition to Ac-LIVAGD-COOH, equivalent to instant SEQ ID NO:8, which Applicant has now amended the claims to exclude, Hauser Figure 1 also teaches peptides that meet the polar amino acid 
Hauser also teaches, page 20, fourth full paragraph, that based on its peptides amphiphilic properties “… the peptide and/or peptoid may be of surfactant nature. Accordingly, the polar properties of a peptide and/or peptoid according to an embodiment of the invention are based on a polar moiety. Two such moiety are a -COOH side group, in particular in the form of a charged COO- group and an amino group.  …  Generally, a surfactant molecule includes a polar, typically hydrophilic, head group attached to a non-polar, typically hydrocarbon, moiety. Non-polar moieties of a peptide or peptoid include a hydrocarbon chain that does not carry a functional group.”
Among uses for such hydrogels, Hauser teaches for drug release, Abstract, page 12 and elsewhere, and on page 35 states, “A hydrogel according to an embodiment of the invention may also serve as a depot for a pharmaceutically active compound such as a drug.”
Hauser also teaches that metal ions may be utilized as components of linkers that include chelators such as EDTA, page 32, stating in part, “In some embodiments a respective metal chelator in a complex with a respective metal ion or metal ions defines the linking moiety.”  Page 36, lines 3-5, states, “A hydrogel of an embodiment of the invention may also be included in a wound cover such as gauze or a sheet, serving in maintaining the wound in a moist state to promote healing,” and the last paragraph of that page states, “A hydrogel of an embodiment of the invention may for instance be applied onto the skin or onto a wound.” (emphasis added)
Although Hauser thus suggests its hydrogels for treatment to the skin or onto a wound, Hauser does not explicitly teach or require 1) metal nanoparticles in the hydrogel, nor 2) that the metal of the 
Hauser also does not absolutely require that both N- and C- termini are protected, although per above this is one of the various alternatives taught.
As to the latter point, AS, the Abstract teaching the poor metabolic stability of peptides when used as clinically useful drugs, on page 967 clearly teaches among solutions to such poor metabolic stability the advantages of N- and C-termini protective modifications (bold emphases added):
N- and C-termini Modifications
In serum or plasma, many small peptides are degraded primarily by exopeptidases. Most L-amino acid peptides with free N- and C- termini are degraded rapidly, usually within a few minutes. Some hormones and neuropeptides are naturally end-protected (Table I), such as TRH, which contains a-pyroglutamyl and a-proline-amide building blocks at the N- and C- termini, respectively (Fig. (2)). The melanocyte-releasing hormone a-MSH is naturally protected by amino-acetylation and carboxy-amidation, and is degraded only by endopeptidases in vivo [18]. The acetyl group derives from the action of the acetyl co-enzyme A, while the C-terminal amidation is catalyzed by peptidylglycine-amidation monooxygenase. Acetylation and amidation are essential to the biological stability and activity of many neuropeptides. The end-protection strategy has been widely used to improve enzymatic stability in peptide drug development. . . . 

Further, Table 1, page 964, teaches examples of biologically active endogenous peptides and their analogues, most of which, across multiple types of peptides used as drugs, have a C-terminus –NH2 protecting group. This further supports it was well known in the art to provide these to peptides that are to be used in therapeutic applications.
In view of the common knowledge and use of C-terminus protection for a wide range of therapeutic peptides, as well as naturally occurring peptides, given the recognized problem of peptide degradation by exopeptidases and this known and common solution – to protect the termini, it would have been obvious to choose from among the alternative embodiments of Hauser protecting both the N- 
AS does not teach silver nor other claimed metal NPs nor these in hydrogels, nor that the metal NPs are in a reduced oxidation state, nor specifically the requirement(s) of the wherein clause of claim 1.
Jain teaches the long use and multiple advantages of silver as an effective antimicrobial agent with low toxicity and having anti-inflammatory property, Abstract, Introduction, and prepares and evaluates an alternative silver delivery system - a silver nanoparticle based topical antimicrobial gel formulation for indications such as burns and wounds, last paragraph of Introduction through Results, page 1396. This silver nanoparticle gel formulation compares well with a known silver composition that is not in gel/nanoparticle form, Table 1, page 1393, summarized at the bottom right column of page 1400.
The gel forming system Jain employs is based on a carbopol polymer, page 1392 right column, not a short peptide polymer as taught by Hauser. However, there is a nexus between the peptide hydrogels of Hauser and the carbopol-based gels (non-peptide) of Jain because both types of gels are recognized in the respective references as biocompatible, see Jain, page 1401, left column discussing acute dermal LD50 and lack of mortality and local or systemic toxicity, and Hauser, page 17 lines 2-3 and 8-10, and these types of hydrogel-forming materials also known in the art as biocompatible and applied to therapeutic gels, thus would be recognized as and reasonably expected to be substitutable, one for the other, for therapeutic purposes.
Jain on page 1389, Materials and Methods, states, “Silver nanoparticles were synthesized by a proprietary process that involves photoassisted reduction of Ag+ to metallic nanoparticles and their biostabilization (United States Patent No. 7514600).”
Jain, however, does not explicitly teach that its silver is or was reduced in its NPs “without the presence of any other reducing agent.”  
11 capping agents,12 and organic solvents13 at severe risks, either from the viewpoints of environmental or biological aspects.” Hu continues, “Therefore, it is necessary to develop environmentally sustainable (“green chemical”) processes for the preparation of silver nanoparticles, especially in large scale.”
Among the proposed steps for green synthesis of silver nanoparticles, same page, right column, is the use of “basic amino acids such as L-lysine or L-arginine [which] serve as the mild, renewable, and nontoxic reducing agents.” Section 3.3, page 11171, further amplifies that lysine and arginine were “indispensable” for its method, and this was in part attributed to having two amino groups in each molecule.
One of ordinary skill in the art at the time of filing of the application, wanting to improve the proposed hydrogel wound dressing suggested by Hauser for its peptides that form hydrogels, would have been motivated by the teachings of Jain to include silver nanoparticles in the hydrogel to improve antibacterial effect(s), and further would have been motivated by Hu to apply a “green” approach to avoid harsh, toxic reductants in forming the silver nanoparticles. In particular, the clear teachings in Hu for preference of lysine and arginine as mild, renewable, and nontoxic reducing agents would have been a strong motivation to select and use hydrogel-forming self-assembling peptides of Hauser that comprise one or more lysines and/or arginines in the polar region of the peptides, such as Hauser’s SEQ ID NO:19.
The rationale for combining is to improve a known hydrogel with an additional antimicrobial agent known in the art, achieving this by utilizing a “green” approach that utilizes a mild, renewable, and nontoxic reducing agent. There would have been a reasonable expectation of success in utilizing a specifically recited hydrogelating peptide of Hauser, e.g., SEQ ID NO:19, that comprises a lysine having a 
It is noted that the latter, nontoxic reducing agent, is incorporated into the self-assembling peptide so is not an “other” reducing agent as that term may be interpreted.
Additionally, Hauser contained a product which differed from the claimed product by the substitution of some component, here silver nanoparticles as the active ingredient, for Hauser’s generic components – a drug, a pharmaceutically active compound; AS supported that both N- and C- termini are best protected for use of peptides in therapeutic products, Jain taught that substituted silver nanoparticle component also in a hydrogel, so the functions of the silver nanoparticles and of the hydrogel were known in the art, and Hu taught the use of lysine and arginine as non-toxic reducing agents, so that one of ordinary skill in the art could have substituted one known element for another, this including selection of Hauser’s peptides that included lysine or arginine, and adding silver nanoparticles as the pharmaceutically active compound in Hauser, and the results of the substitution would have been predictable, at least based on the principle of substituting one known agent for another, the known substituted agent in Jain also a hydrogel, where both hydrogels are biocompatible, and the reducing activities of lysines and arginines based on their side groups reasonably predictable when in a short peptide structure.
Accordingly, claim 1 would have been obvious.
With respect to claim 2, Jain teaches Ag (silver) nanoparticles, and the Abstract teaches its gel formulation containing silver nanoparticles (SNP) in the size range of 7-20 nm, falling below and within claim 2’s “particle size of less than about 1 µm”, and having a uniform size distribution given this narrow size range, rendering claim 2 obvious.
th and 5th line from the bottom, and the Abstract clearly teaches that repetitive aliphatic amino acids may be in the L- or D- form, rendering claim 5 obvious.
With respect to claim 9, Hauser teaches Fig. 1C, having serine head groups, rendering claim 9 obvious. 
With respect to claims 9 and 11, Hauser teaches Ac-LIVAGK-CONH2 as SEQ ID NO:19, see Fig. 1G, comparable to instant SEQ ID NO:14, comprising a lysine as to claim 9 and the same sequence as to claim 11, rendering these claims obvious.  
With respect to claim 12, Hauser teaches lysine, K, Fig. 1G, SEQ ID NO:19, in the C-terminal amino acid location, rendering this claim obvious.  
With respect to claim 13’s claiming of Z N-terminal protecting group alternatives, Hauser teaches its protecting group, acetyl – see Figs. 1A-1H, and also claim 22, each indicating or reciting acetyl, which corresponds to claim 13’s Z as an acetyl group, rendering claim 13 obvious.
With respect to claim 17, Hauser teaches its amino acids include those where the carboxylic acid is shielded by a protecting group, page 19 first paragraph, and includes among C-terminus protecting groups an amide, meeting the first alternative of claim 17 where R and R’ each is hydrogen. This is further reinforced in Hauser claim 21, on page 46.  These teachings, further supported by AS as to the need for protection of N- and C- termini, render obvious claim 17.
With respect to claim 21, the concentrations of Ac-AS-6 peptide in Hauser’s hydrogel of Fig. 3 ranged from 5 to 15 mg/ml, falling within the claimed range above its lower limit, 0.1% (equivalent to 0.1g/100g ~ 100mg/100ml ~ 1mg/1ml), and well below claim 21 upper limit of 30 % (w/w). This would suggest all other peptides of Hauser would be formed into hydrogels at about the same concentrations, within claim 21’s range, and claim 21 would have been obvious based on such teachings and suggestions.

With respect to claim 37, directed to a pharmaceutical or cosmetic composition comprising a nanoparticle-containing hydrogel of claim 1, provided in various forms or further comprising a pharmaceutically active compound and/or a pharmaceutically acceptable carrier, Hauser, page 36, third full paragraph, states in part, “A hydrogel and/or a peptide/peptoid described herein can be administered to an organism, including a human patient per se, or in pharmaceutical compositions where it may include or be mixed with pharmaceutically active ingredients or suitable carriers or excipient(s).”  The fourth paragraph of Hauser page 38 teaches explicitly, “The hydrogel and/or peptide/peptoid may be formulated for other drug delivery systems like implants, or transdermal patches or stents." As noted above, the last paragraph of page 36 states, “A hydrogel of an embodiment of the invention may for instance be applied onto the skin or onto a wound.”  These teachings, combined with those of Jain and Hu, collectively suggest the limitations of claim 37, including as to a suitable carrier combination with an active compound, would have been obvious as well understood uses of hydrogels including those with silver nanoparticles reduced by nontoxic approaches.
2, meets these requirements, rendering claim 48 obvious.
Claim 49 depends from claim 48, lists particular sequences of aliphatic amino acids including LIVAG, which Hauser, SEQ ID NO:19, Ac-LIVAGK-CONH2, meets, rendering claim 49 obvious.

Response to Arguments
Applicant's arguments filed 11/5/2020 have been fully considered but they are not persuasive. 
Applicant, page 10, argues that the application of the teachings of Hu are not appropriate because Hu uses free amino acids lysine and arginine as reducing agents, that these comprise a free carboxyl group which is no longer claimed among amino acids in the formula, and that the claimed reduction is achieved without an “external reducing agent.”
This is unpersuasive because Hu attributes the reducing effect of lysine and arginine, at least in part, to the two amino groups in each such amino acid, Abstract, section 3.3 on page 11171, rather than to a carboxyl group. Also, Applicant disregards the applicability of such teachings to Hauser, which incorporates amino acids into self-assembling peptides.
Further, Applicant on page 10 states “Applicant respectfully reiterates that the present application discloses the surprising finding that the metal in the nanoparticles is reduced by the peptides recited in the instant claims.”  This is not persuasive given the teachings of Tan et al., J. AM. CHEM. SOC. 2010, 132, 5677–5686, published online 3/31/2010 (Tan), which clearly teaches many amino acids, in peptide form, have the ability to reduce AuCl4, Abstract, Figure 2(a) and (b). In Figure 2(b), when lysine 
Consequently, the teachings of Hu are supported by Tan, which further obviates Applicant’s arguments regarding Adjikari and Banerjee about the need for a carboxyl group for reduction.  Based on Tan it is neither surprising nor unexpected that metal nanoparticles are reduced “in the absence of either a carboxylic acid moiety or an external reducing agent.”
Regarding Applicant’s arguments on page 11 that hypothesize a combination of the teachings of Adessi and Soto with Hu to yield N-terminal protected arginine and lysine amino acids, this is an unduly narrow view of the combined teachings, ignoring the teachings of Hauser and Jain, which when taken with Hu reasonably would suggest to one of ordinary skill in the art that a lysine and/or an arginine in a self-assembling peptide of Hauser would effectively reduce a metal nanoparticle. 

2.	Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/123061, Hauser et al., published 6 October 2011 (previously cited and provided 12/13/18), in view of Adessi and Soto, Curr. Med. Chem., 2002, 9, 963-978 (AS, previously provided 8/5/20), Jain et al., MOLECULAR PHARMACEUTICS VOL. 6, NO. 5, (2009) 1388–1401 (previously cited and provided 12/13/18) and Hu et al., J. Phys. Chem. C 2008, 112, 11169–11174 (Hu, previously provided 8/5/20), as evidenced by Weinstock et al., Biopolymers. 2012; 98(5): 431–442, previously provided 8/5/20.
The teachings of Hauser, AS, Jain and Hu as they are relevant to claim(s) 1 are given previously in this office action and are fully incorporated here.
With respect to claim 19, directed to the nanoparticle-comprising hydrogel of claim 1 wherein the C-terminal protecting group is a peptidomimetic molecule including natural and synthetic amino .

Response to Arguments
No specific arguments were made against the rejection immediately above, and the responses to arguments in the first rejection are incorporated and applied to the rejection immediately above.

3.	Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/123061, Hauser et al., published 6 October 2011 (previously cited and provided 12/13/18), in view of Adessi and Soto, Curr. Med. Chem., 2002, 9, 963-978 (AS, previously provided 8/5/20), Jain et al., MOLECULAR PHARMACEUTICS VOL. 6, NO. 5, (2009) 1388–1401 (previously cited and provided 12/13/18) and Hu et al., J. Phys. Chem. C 2008, 112, 11169–11174 (Hu, previously provided 8/5/20), as applied to claim 1 above, and as evidenced by Sigma Amino Acids Reference Chart, 3 pages, downloaded from www.sigmaaldrich.com 8/4/2014, previously provided 8/5/20.
The teachings of Hauser, AS, Jain and Hu as they are relevant to claim(s) 1 are given previously in this office action and are fully incorporated here.
.

Response to Arguments
No specific arguments were made against the rejection immediately above, and the responses to arguments in the first rejection are incorporated and applied to the rejection immediately above.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925.  The examiner can normally be reached on M-F 9 am – 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F./
Examiner
Art Unit 1658

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658